JOANOS, Judge.
Appellants have appealed their convictions of purchase or possession of cocaine with intent to sell, contrary to Section 893.-13(l)(a), Florida Statutes (1987). We affirm.
All appellants entered pleas of nolo con-tendere, reserving the right to appeal the trial court’s denial of their motions to dismiss the charges against them. These motions alleged that Chapter 87-243, Laws of Florida, the legislation enacting Section 893.13, was unconstitutional as violative of the “one-subject rule” of Article III, Section 6 of the Florida Constitution.
Both the second and fourth district courts of appeal have considered this question and have determined that Chapter 87-243, Laws of Florida, did not violate the one-subject rule of the Florida Constitution, and thus Section 893.13 is constitutional. State v. Burch, 545 So.2d 279 (Fla. 4th DCA 1989); Blankenship v. State, 545 So.2d 908 (Fla. 2d DCA 1989). This court followed Burch and Blankenship in Dame v. State, 547 So.2d 1038 (Fla. 1st DCA 1989), affirming the denial of Dame’s motion to dismiss on the ground that the statute is constitutional. Accordingly, we affirm the trial court’s denial of the motions to dismiss herein. We certify the following question to the supreme court:
DOES SECTION 893.13, FLORIDA STATUTES (1987), VIOLATE THE ONE-SUBJECT RULE OF THE FLORIDA CONSTITUTION?
Affirmed.
BOOTH and BARFIELD, JJ., concur.